Citation Nr: 1028119	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-28 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for an acquired psychiatric 
disorder, to include a depression.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.  

3.  Whether a disability rating reduction from 40 percent to 20 
percent for a lumbosacral strain with degenerative disc disease 
was proper.  

4.  Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney
WITNESSES AT HEARING ON APPEAL

Appellant and D.H.  


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The Veteran served on active duty from January 1999 to September 
2001.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied the 
Veteran's application to reopen a service connection claim for a 
psychiatric disability.  This appeal also arises from a March 
2009 rating decision which reduced the Veteran's 40 percent 
disability rating for her lumbosacral strain, effective June 1, 
2009.  

In February 2008 the Veteran testified at a hearing before a 
Decision Review Officer (DRO).  In April 2010, the Veteran 
testified via video before the undersigned Acting Veterans Law 
Judge.  Transcripts of those hearings are of record.  

Two issues have been explicitly raised by the Veteran but 
have not yet been addressed by the RO.  In the October 
2009 VA Form 9 the Veteran stated that she had not been 
working for the past 5 years due to her service connected 
disabilities.  This is a claim for a TDIU.  In a letter 
dated in April 2010, the Veteran's representative 
contended that there was clear and unmistakable error in 
the initial decision in which the RO denied service 
connection for a psychiatric disorder.  As the RO has not 
yet adjudicated these issues the Board does not have 
jurisdiction to do so.  Therefore, these issues are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO denied an application 
to reopen a service connection claim for a psychiatric disorder.  
The Veteran did not appeal that decision in a timely manner.  

2.  Evidence submitted since the RO's July 2005 rating decision, 
by itself or when considered with evidence previously of record, 
relates to an unestablished fact necessary to substantiate the 
service connection claim for a psychiatric disorder, and 
therefore raises a reasonable possibility of substantiating that 
claim.  

3.  The Veteran has a current diagnosis of depression which first 
manifested during military service.  

4.  The RO reduced the Veteran's disability rating for 
lumbosacral strain with degenerative disc disease to 20 percent 
from 40 percent by rating decision dated in March 2009, and 
effective as of June 1, 2009.

5.  The reduction in evaluation of the Veteran's lumbosacral 
strain with degenerative disc disease, effective June 1, 2009, 
was carried out in accordance with applicable procedures.

6.  A the time of the reduction in evaluation of the Veteran's 
lumbosacral strain with degenerative disc disease, effective in 
June 1, 2009, a 40 percent rating had been in effect since 
January 2005, less than five years.  

7.  At the time of the reduction in evaluation of the Veteran's 
lumbosacral strain with degenerative disc disease, effective in 
June 1, 2009, competent evidence demonstrated clear improvement 
of the disability.  

8.  For the period beginning September 2005, the Veteran's 
lumbosacral strain with degenerative disc disease has not result 
in incapacitating episodes having a total duration of at least 
four weeks during a 12 month period, forward flexion limited to 
30 degrees or less, ankylosis of the thoracolumbar spine, or 
neurological manifestations.   


CONCLUSIONS OF LAW

1.  The July 2005 rating decision which denied an application to 
reopen a service connection claim for a psychiatric disability is 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the July 2005 rating decision is new 
and material, and the claim for a psychiatric disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).  

3.  The criteria for service connection for an acquired 
psychiatric disorder, to include depression, have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).  

4.  The reduction from 40 percent to 20 percent of the disability 
rating for the Veteran's lumbosacral strain with degenerative 
disc disease was proper, and the requirements for restoration 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.105(e), 3.344, 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Code 5237-5243 (2009).  

5.  The criteria for a rating or ratings higher than assigned 
during the rating period have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5237-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  Notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VCAA notice requirements apply to all 
five elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service and 
the disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  

In cases where service connection has been previously denied for 
the claimed disability, and that previous decision denying 
service connection is final, VA must provide the claimant notice 
not only with regard to the underlying claim but also as to the 
basis for that previous denial and the requirements to reopen the 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA notice must be provided prior to the initial adverse 
decisions by the RO.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

VA has made all reasonable efforts to assist the Veteran in the 
development of her claims, has notified her of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist her.  In September 2006, December 
2006, and September 2008 letters, the Veteran was notified of the 
information and evidence needed to substantiate and complete the 
claims on appeal.  Additionally, the September 2006 letter 
provided her with the general criteria for the assignment of an 
effective date and initial rating.  Id.  VCAA notice was provided 
to the Veteran prior to the April 2007 and March 2009 RO rating 
decisions.  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims file.  The RO has obtained the Veteran's service treatment 
records, as well as VA and non-VA medical records, and Social 
Security Administration records.  She has also been afforded VA 
medical examination on several occasions, most recently in 
November 2008.  The Board notes that the VA examination report 
contains sufficiently specific clinical findings and informed 
discussion of the pertinent history and clinical features of the 
disability on appeal and is adequate for purposes of this appeal.  
In April 2010, the Veteran was afforded the opportunity to 
testify before the undersigned.  The Veteran submitted new 
evidence directly to the Board at her personal hearing before the 
undersigned Acting Veterans Law Judge, along with a waiver of 
agency of original jurisdiction (AOJ) review of this evidence; 
thus, her appeal need not be remanded for RO consideration of 
this evidence.  See 38 C.F.R. § 20.1304.

Neither the Veteran nor her representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

This appeal also involves the propriety of a reduction in the 
rating assigned for the Veteran's service connected lumbosacral 
strain with degenerative disc disease.  There are specific 
procedural requirements applicable to rating reductions.  If a 
reduction in the evaluation is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of the 
compensation payments currently being made, the RO must issue a 
rating proposing the reduction and setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  A period of 60 days is 
allowed for response.  Id.  The RO must notify the beneficiary 
that he or she will be given 60 days to present evidence to show 
that compensation payments should be continued at the present 
level.  Id.  Additionally, the beneficiary must be notified as to 
the right to a predetermination hearing.  38 C.F.R. § 3.105(i).  
Furthermore, the effective date of the reduction will be the last 
day of the month in which a 60 day period from the date of notice 
to the beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105(e),(i).  

In December 2008 the RO issued a rating decision setting forth 
all material facts and reasons for reducing the rating assigned 
for this disability from 40 percent to 20 percent.  In an 
accompanying letter, dated December 17, 2008, the RO informed the 
Veteran that she could submit evidence to show that the rating 
should not be reduced and suggested what evidence would be the 
most probative.  The RO also informed the Veteran that she could 
request, and VA would then afford her, a personal hearing to 
present evidence or argument on any point.  

The Veteran did not respond to the December 2008 notice and in a 
March 2, 2009 rating decision the RO reduced the disability 
rating for lumbosacral strain with degenerative disc disease to 
20 percent, effective June 1, 2009.  These actions by the RO 
complied with the duties to notify and assist, as well as the 
timing requirements for effecting the reduction, as specified in 
38 C.F.R. § 3.105.  


Psychiatric disability claim

New and material evidence - Psychiatric disability claim

Earlier claims for entitlement to service connection for 
psychiatric disability had been denied prior to when the Veteran 
filed her claim in 2006.  In a September 2006 rating decision the 
RO denied service connection.  The basis for that denial was that 
the Veteran's then current psychiatric disability preexisted her 
entry into active service and was not aggravated by that service.  
She was notified of that decision and of her appellate rights the 
following month.  She did not initiate an appeal of that decision 
within one year of the mailing of the decision.  Hence, the 
decision became final.  38 U.S.C.A. § 7105(c).  

The RO disallowed the claim again in a July 2005 rating decision 
on the basis that new and material evidence had not been 
submitted to reopen the claim, sent her notice of the decision 
and of the appellate rights in September 2005, and the Veteran 
again did not initiate an appeal of the decision.  Hence, that 
decision became final.  38 U.S.C.A. § 7105(c).  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule of not 
reviewing the merits of a finally denied claim is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is 
presumed credible for the purposes of reopening the claim, unless 
it is inherently false or untrue, or if it is in the nature of a 
statement or other assertion, it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

During the course of this appeal, it appears the RO reopened the 
claim and considered it on the merits.  Nevertheless, the Board 
must address the issue of receipt of new and material evidence in 
the first instance because it determines the Board's jurisdiction 
to reach the underlying claims and to adjudicate the claims de 
novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 
(2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g, 8 Vet. App. 1 (1995)).  

In the present case, the Veteran has submitted additional 
evidence in support of her application to reopen her service 
connection claim for a psychiatric disability.  For the reasons 
to be discussed below, at least some of this evidence is new and 
material, and her claim may be reopened for consideration on the 
merits.  

In support of her claim, the Veteran has submitted additional 
evidence, in the form of a February 2010 private medical opinion.  
In this detailed statement, a private psychologist, "J.M.", 
Ph.D., stated he reviewed the claims file and concluded that 
while the Veteran may have experienced stress-related depression 
prior to military service, such a disorder was "minor" in 
comparison to her psychiatric problems which manifested during 
military service and continued to the present.  Essentially, Dr. 
J.M. stated that the Veteran's current psychiatric disorder had 
onset during her active service.  

This evidence is new, in that it was not previously submitted at 
the time of the July 2005 denial.  Additionally, the newly 
submitted evidence is not cumulative and redundant of evidence 
already of record, as it suggests that the Veteran's current 
psychiatric disability first manifested during military service.  
No such evidence was of record at the time of the prior denial, 
when the RO found no competent evidence of a current psychiatric 
disability which was incurred or aggravated during military 
service.  

Next, because this evidence establishes a current diagnosis of a 
psychiatric disability which first manifested during military 
service, it is material, as it bears directly and substantially 
upon the specific matters under consideration.  Additionally, 
this evidence, by itself or in connection with evidence 
previously assembled, raises a reasonable possibility of 
substantiating the claim.  

Based on the above, the Board finds the aforementioned additional 
evidence to be both new and material.  The Veteran having 
submitted new and material evidence, her service connection claim 
for a psychiatric disability must be reopened and considered on 
the merits.  


Service connection - Psychiatric disability claim

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009). "To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"-the so-called "nexus" requirement."  Holton v. 
Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  As with any claim, when there 
is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant shall be 
given the benefit of the doubt.  38 U.S.C.A. § 5107.  

A veteran who served during a period of war, or after December 
31, 1946, will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior to 
service and was not aggravated by such service. 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  

If a disorder was not noted on entering service, the government 
must show clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome the 
presumption of soundness.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1111.  If the government fails to rebut the presumption of 
soundness, the claim is one for service connection, not 
aggravation.  Id.  

The Veterans Court has explained that clear and unmistakable 
evidence is evidence that "cannot be misinterpreted and 
misunderstood, i.e., it is undebatable."  Vanserson v. West, 12 
Vet. App. 254, 258-59 (1999) (citing definition of "clear and 
unmistakable error" in Russell v Principi, 3 Vet. App. 310, 313-
14 (en banc)).  The clear and unmistakable evidentiary standard 
is an onerous one.  Laposky v. Brown, 4 Vet.App. 331, 334 (1993) 
(citing Atkins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  

A report of medical examination from December 1998, for the 
purpose of enlistment, indicates a normal clinical psychiatric 
evaluation.  There was no noting of a psychiatric disorder, 
defect, or any psychiatric abnormality.  On her concurrent report 
of medical history, she also denied any history of depression, 
excessive worry, or nervous trouble of any sort.  

In the present case, the only evidence of any pre-service 
psychiatric disorder is the Veteran's own statements regarding 
her participation in several counseling sessions for depression 
and related symptomatology.  In the absence of any medical 
records concerning these counseling sessions, the Board is unable 
to determine if a psychiatric disability was diagnosed at that 
time, or what that diagnosis would have been.  Additionally, the 
Board finds no competent evidence to suggest that even if a 
psychiatric disability was diagnosed prior to military service, 
that such a disorder was still present at the time the Veteran 
was examined and accepted for active military service.  In short, 
the record does not contain clear and unmistakable evidence of a 
preexisting psychiatric disorder.  Hence, the Veteran was 
psychiatrically sound at entrance into service.  The only 
questions are whether a psychiatric disease had onset during 
service the Veteran currently suffers from disability of that 
disease.  

Service treatment records include a December 2000 periodic 
medical examination report which noted an abnormal psychiatric 
clinical evaluation with a finding of anxiety, not otherwise 
specified.  A May 2001 memorandum prepared for a military 
Physical Evaluation Board confirmed the Veteran had been treated 
during service for anxiety, depression, and related psychiatric 
symptomatology.  She was diagnosed with an adjustment disorder 
secondary to ongoing marital, medical, and occupational problems.  

A VA psychiatric examination was afforded the Veteran in August 
2001, while she was still on active duty.  Major depression was 
diagnosed at that time.  The Veteran also reported receiving 
counseling for depression prior to service entrance.  Since that 
time, she has received extensive VA medical treatment for 
psychiatric symptomatology, including a 2003 inpatient 
hospitalization.  VA psychology outpatient treatment notes, for 
example from May 2008, include diagnoses of depression.  The 
Board next notes that the Veteran has been diagnosed with a 
current psychiatric disability, predominantly diagnosed as 
depression, the symptoms of which were first observed during 
active military service.  The just mentioned facts tend to show 
that the Veteran has had continuous psychiatric symptoms since 
service.  As confirmed by the February 2010 private medical 
opinion, the Veteran's current depression first manifested during 
military service.  This is expert evidence of a nexus between her 
symptoms in service and her current psychiatric disorder.  Based 
on this evidence, service connection is warranted an acquired 
psychiatric disorder, to include depression.   


Rating for back disability

As stated above, in 2006 the Veteran filed a claim for an 
increased rating for her service-connected lumbosacral strain 
with degenerative disc disease.  Following review of a report of 
a September 2008 , the RO reduced the disability rating from 40 
percent to 20 percent in a March 2009 rating decision; the 
reduction effective June 1, 2009.  The Veteran has appealed that 
decision.  Thus, there are two issues involving her low back 
disability, whether the reduction was proper and whether a higher 
rating is warranted.  



Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7.  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of the 
grant of service connection must be considered, to include the 
possibility of assigning different ratings for different periods 
of time based on the facts found; a process referred to as 
assigning staged ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1998).  More recently, the U.S. Court of Appeals for 
Veterans Claims (Veterans Court) held that staged ratings are 
also appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  Hart v. Mansfield 21 Vet. App. 505 (2007).  As such, 
the Board will consider whether staged ratings are appropriate to 
the pending appeal.  

Prior to reducing a veteran's disability rating, VA is required 
to comply with several regulations applicable to all rating-
reduction cases, regardless of the rating level or the length of 
time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.13; see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  
These provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

Such review requires VA to ascertain, based upon review of the 
entire recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  Thus, in any rating reduction case not 
only must it be determined that an improvement in a disability 
has actually occurred but also that that improvement actually 
reflects an improvement in the Veteran's ability to function 
under the ordinary conditions of life and work.  See Faust v. 
West, 13 Vet. App. 342, 350 (2000).  

When a disability has not become stable and is likely to improve, 
and the disability rating has not continued at the same level for 
at least five years, a reexamination disclosing improvement in 
that disability will warrant a reduction in its rating.  38 
C.F.R. § 3.344(c).  The duration of the disability rating at 
issue is measured by the effective date assigned for that rating 
until the effective date of the actual reduction.  Brown, 5 Vet. 
App. at 418 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).  In the context of a rating reduction case, it must be 
shown by a preponderance of the evidence that the reduction was 
warranted.  Brown, 5 Vet. App. at 421; Kitchens v. Brown, 7 Vet. 
App. 320, 325 (1995).

In the present case, the Veteran's lumbosacral strain has been 
rated under Diagnostic Code 5237, for lumbosacral strain.  
Lumbosacral strain and other disabilities of the spine may be 
rated under the General Rating Formula for Diseases and Injuries 
of the Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, or 
aching in the area of the spine affected by 
residuals of injury or disease
Unfavorable ankylosis of the entire spine
	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of 
the entire cervical spine	30

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion 
of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis	20

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater 
than 235 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 
percent or more of the height	10


Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 
45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  The normal 
combined range of motion of the cervical 
spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component 
of spinal motion provided in this note are 
the maximum that can be used for 
calculation of the combined range of 
motion.

Note (3):  In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or other 
factors not the result of disease or injury 
of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even 
though it does not conform to the normal 
range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that 
the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion 
measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Additionally, the Board notes that degenerative disc disease is 
included in the description of the Veteran's disability and 
therefore has considered the alternative criteria for evaluating 
intervertebral disc syndrome.  Intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  Id.

A 60 percent evaluation is assigned where there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  A 40 percent rating is assigned where there are 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months.  Id.  A 
20 percent rating is assigned where there are incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  Id.

Note (1) provides that for purposes of evaluations for 
intervertebral disc syndrome, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional loss 
of use of the affected part.  Under 38 C.F.R. § 4.40, functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Under 38 
C.F.R. § 4.45, factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The Board observes that the Veteran was originally granted a 40 
percent disability rating in July 2005, effective January 11, 
2005.  This award was primarily based upon the results of a July 
2005 VA medical examination.  On this occasion, the Veteran 
reported a history of a low back injury sustained during basic 
training, resulting in current symptomatology of chronic low back 
pain, limitation of motion, and radiation of her pain into the 
lower extremities.  At that time, she wore a back brace, used 
pain medication for her back pain, and used a cane to aid 
mobility.  On objective physical examination the Veteran had a 
normal gait.  She exhibited diffuse tenderness along the 
lumbosacral spine, without paraspinal muscle spasm observed.  
Range of motion testing indicated forward flexion to 40 degrees, 
extension to 10 degrees, lateral flexion to 10 degrees on the 
left and 20 degrees on the right, and lateral rotation to 30 
degrees bilaterally.  Additionally, an additional reduction of 
range of motion of approximately 50 percent was noted due to such 
factors as pain, stiffness, and lack of endurance following 
repetitive use.  Straight leg raising was negative bilaterally.  
No neurological impairment was observed, and her muscle and 
sensory function of the lower extremities were within normal 
limits.  Reflexes were intact and equal at the knees and ankles.  
An MRI study confirmed mild disc bulging and degenerative 
changes.  

In October 2006 the Veteran underwent VA examination of her 
thoracolumbar spine.  Forward flexion was to 55 degrees and 
extension was to 10 degrees, both with pain at the endpoint.  
Bilateral flexion and rotation was 20 degrees with pain on 
repetitive use but no change in range of motion.  There were no 
abnormal neurological findings and no functional incapacitating 
episodes.  

These results show that the criteria for a rating higher than 20 
percent disabling for the Veteran's lumbosacral strain with 
degenerative disc disease are not met.  She had greater than 30 
degrees of forward flexion, even taking into account the effects 
of pain and repetitive motion.  There are no objective findings 
that support a separate neurological rating and the results tend 
to show that the Veteran's thoracolumbar spine disability does 
not include neurological manifestations such as radiculopathy.  

Another VA medical examination was afforded the Veteran in 
September 2008.  She reported a history of a lumbosacral strain 
experienced during basic training.  She has continued to 
experience low back pain since that time, with radiation into her 
lower extremities.  She currently used medication, a back brace, 
and a TENS unit to alleviate her pain.  However, she was able to 
walk unaided.  She reported one recent hospitalization for a day 
due to low back pain.  On objective physical examination her gait 
and posture were within normal limits, as was the curvature and 
symmetry of her spine.  No ankylosis was present.  Range of 
motion testing indicated forward flexion to 60 degrees, extension 
to 20 degrees, lateral flexion to 30 degrees bilaterally, and 
lateral rotation to 30 degrees bilaterally.  Pain was reported 
with flexion and extension.  She was without redness or heat, but 
did exhibit abnormal movement and guarding.  Repetitive motion 
did not decrease her range of motion of the thoracolumbar spine.  
Straight leg raising was negative, and her motor, sensory, and 
reflex function of the lower extremities were within normal 
limits.  

This examination report is more evidence that the Veteran's 
lumbosacral strain with degenerative disc disease does not result 
in disability that meets the criteria for higher than a 20 
percent rating.  The examiner addressed the "Deluca" factors 
but stated that the most limited motion was "flexion to 60 
degrees is the most painful."  This tends to show that even 
taking into consideration pain and repetitive motion, the 
criteria for a rating higher than 20 percent were not met.  The 
evidence shows that her disability fits squarely in the criteria 
for a 20 percent rating.  Again, the evidence is against 
assigning a separate rating for neurological manifestations.  

During the pendency of this appeal, the Veteran has received VA 
outpatient treatment for her low back disability.  An August 2008 
VA MRI confirmed degenerative disc disease of the lumbosacral 
spine, but no spinal stenosis.  A questionable small central disc 
herniation was present at L5-S1, but no other disc herniation was 
present.  

Private medical treatment records have also been received from 
"S.E.I.", D.C.  Dr. S.E.I. stated he first saw the Veteran in 
January 2006, at which time she reported low back pain with 
radiation into her right lower extremity.  On physical 
examination she had limitation of motion and degenerative changes 
of the lumbosacral spine.  This statement does not provide 
evidence of a quantitative nature as far as the rating criteria 
goes and is not probative of assignment of any rating higher than 
those already assigned.  

At her April 2010 Board hearing, she testified that her low back 
pain was chronic and radiated into her lower extremities, 
impairing her ability to perform the tasks of daily living.  

After considering the pertinent medical history, as detailed 
above, the Board finds support for the RO's March 2009 rating 
action reducing the Veteran's disability evaluation for her low 
back disability from 40 percent to 20 percent.  While the July 
2005 examination indicated that the Veteran was limited to 40 
degrees of forward flexion, the September 2008 VA examination 
showed forward flexion to 60 degrees for three repetitions.  
Range of motion in all other planes was also equal to or better 
than that observed in July 2005.  Although she reported pain on 
flexion during the later examination, she also reported 
discomfort on range of motion in the earlier examination.  
Additionally, her combined range of motion during the later 
examination was 200 degrees as opposed to 140 degrees in the 
earlier examination.  Again, this shows significant improvement 
in the severity of her low back disability.  The findings from 
this later examination place the Veteran's low back disability 
squarely in the criteria for a 20 percent rating under the 
General Formula and do not approximate the rating for the 40 
percent rating.

Here the disability evaluation at issue had been in place for 
less than five years, rendering inapplicable the regulatory 
requirements under 38 C.F.R. § 3.344(a) and (b).  Moreover, the 
competent evidence, as detailed above, satisfies the lessened 
regulatory standards of 38 C.F.R. § 3.344 (c), as reexamination 
here disclosed improvement warranting a reduction in rating.  As 
the Board concludes the Veteran's disability rating was properly 
reduced from 40 percent to 20 percent, it stands to reason that 
an increased rating of 40 percent is not presently warranted for 
her lumbosacral strain.  The competent evidence of record does 
not demonstrate forward flexion of the thoracolumbar spine of 30 
degrees or less or, favorable ankylosis of the entire 
thoracolumbar spine, as would support such a rating.  
Additionally, as the Veteran has not demonstrated a level of 
impairment in excess of 20 percent during the pendency of this 
appeal, a staged rating is not currently warranted.  See Hart, 21 
Vet. App. at 505.  

In reaching the above conclusion, the Board acknowledges the 
Veteran's contentions that her low back disability results in 
significant impairment.  While recognizing the Veteran's 
contentions, the Board nevertheless concludes that the objective 
evidence reflects a measurable improvement in her thoracolumbar 
range of motion such as to support the reduction implemented in 
the March 2009 rating decision.

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  To accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) 
(2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Veterans 
Court has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally read 
all documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Veterans Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  Either 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  Her symptoms are pain and 
limited motion and these symptoms, as well as the Veteran's level 
of disability, are addressed by criteria found at 38 C.F.R. 
§ 4.71a for the spine as informed by 38 C.F.R. § 4.40 and § 4.45.  
In short, the rating criteria contemplate not only her symptoms 
but the severity of her disability.  As the first step of the 
Thun analysis yields a result unfavorable to a finding of 
referral, such referral is not indicated.  For these reasons, 
referral for extraschedular consideration is not warranted.  

In conclusion, the RO's reduction of the evaluation of the 
Veteran's low back disability from 40 percent disabling to 20 
percent disabling is found to be warranted by the evidence of 
record.  Moreover, the preponderance of the evidence is against 
assigning ratings higher than already assigned for any period on 
appeal.  There is no reasonable doubt to be resolved as to this 
issue; therefore, that doctrine does not presently apply.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

New and material evidence having been submitted, the service 
connection claim for an acquired psychiatric disorder, to include 
depression, is reopened.  

Entitlement to service connection for a psychiatric disorder, to 
include depression, is granted.  

The disability rating reduction from 40 percent to 20 percent for 
a lumbosacral strain with degenerative disc disease was proper 
and the appeal as to that issue is denied.  

The appeal as to an increased rating for lumbosacral strain with 
degenerative disc disease is denied.  



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


